Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                  Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 Claim 2 recites the limitation “the configuration parameter in the first serving cell” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a 
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (US 2020/0228190), hereinafter referred to as Cirik.
Regarding claim 1, Cirik discloses: (1) a wireless device may send an SRS 508-fig.5A to a base station for channel state estimation, see 0088 (corresponding to a transmitter configured to transmit a sounding reference signal); (2) since the UL BWP may be an active uplink BWP of the serving cell, the wireless device may send an SRS transmission, via the activated UL BWP of the serving cell, see 0252 (corresponding to a transmitter configured to transmit a first sounding reference signal in a BWP activated 
Cirik, however, fails to teach a configuration parameter for transmitting a second sounding reference signal is received.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a configuration parameter for transmitting a second reference signal into the system of Cirik.  The  suggestion/motivation for doing so would have been to provide the wireless device a capability to determine/select a beam based on a second cell associated with a second SRS transmission which results in advantages such as improved decoding/reception performance of SRS transmission, uplink channel estimation, uplink scheduling and/or downlink scheduling.

         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ (1)-(3) into the system of Cirik.  The suggestion/motivation for doing so would have been to provide the wireless device a capability to determine/select a beam based on a configured cell, e.g., the first serving cell, associated with an uplink active BWP for SRS transmission which results in advantages such as improved decoding/reception performance of SRS transmission, uplink channel estimation, uplink scheduling and/or downlink scheduling.
Regarding claim 3, a rejection of claim 1 has been made of a wireless device for transmitting a SRS from the device to the base station, and it should be noted that a process that a base station to receive the SRS from the wireless device can be performed in a similar manner.

                                 Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu et al. (US 2020/0260428); Zhang et al. (US 2019/0174466) are cited, and considered pertinent to the instant specification.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner